DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 4, 6, 8, and 10 have been amended
Claims 21 – 30 remain as withdrawn

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites the limitation “the first crankcase end is spaced apart from the from the pump crankshaft axis,” this limitation should be recited as “the first crankcase end is spaced apart from the 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0249754, (“Oehring”), in view of US 2019/0010793, (“Hinderliter”), and Mitsubishi (NPL 2012.03.08).
Regarding Claim 1: Oehring discloses a hydraulic fracturing pump system comprising (Figures 1 – 3; [0002], “This disclosure relates generally to drive systems for reciprocating plunger-style pumps used in hydraulic fracturing operations, and more particularly to multi-plunger hydraulic fracturing pumps and associated drive systems.”): a hydraulic fracturing pump (300, 350) having a pump crankshaft (105, 205) and a pump crankcase (355) having a first crankcase end and a second crankcase end (As shown in at least Figures 3 and A; The crankcase is indicated generally as the power end 355 having two ends each having a gearbox assembly mounted thereto) with the pump crankshaft extending between the first and second crankcase ends ([0051], “A crankshaft centerline 360 may bisect the multi-plunger pump 300 between the multi-plunger fluid end 350 and the pump power end 355. Two electric motors 330 may be positioned on opposing sides of the multi-plunger pump 300, across the crankshaft centerline 360. The four total electric motors 330 may drive the crankshaft associated with the nine plungers, as described above with respect to FIGS. 1 and 2.”); a plurality of electric drive motors (130, 230, 330), each electric drive motor having a motor housing (As shown in at least Figures 1 – 3 and A; Each electric motor is disclosed as having a motor housing which is the depictured structure of the motor which houses the internal components of the motor such as a stator, winding, shaft, bearings, etc.) and a separate drive motor output shaft coupled to the pump crankshaft (As shown in at least Figures 1 and 2, each electric drive motor 130 is shown with an output shaft coupled ; and a gearbox assembly adjacent one of the first or second crankcase ends (As shown in Figure A), the gearbox assembly comprising a gearset (Two gearbox assembly embodiments are disclosed by Figures 1 and 2, these gearbox embodiments are located at the ends of the crankcase such that the motors provide power to the crankshaft at each end as depicted in at least Figure 3 and disclosed in at least [0051]) enclosed by a gearbox housing (As shown in Figures 3 and A; The gearbox assemblies are shown shrouded by a gearbox housing shown as located between the motors 330 and the crankcase 355); wherein each motor housing is mounted on the gearbox housing (As shown in Figures 3 and A); Oehring further discloses an electric dual inverter electrically coupled to the electric drive motors ([0016] – [0017], “In an embodiment, the system can include a variable frequency drive (VFD) connected to the plurality of motors to control the speed of the plurality of motors.  The VFD can be positioned to accelerate or decelerate pump rotational speeds associated with each of the plurality of hydraulic pumps, according to an embodiment. In an embodiment, the VFD can include a plurality of VFDs and the plurality of VFDs can be configured to share a load required to power the plurality of hydraulic pumps,” A broadest reasonable interpretation of the limitation dual inverter has been applied such that the dual inverter is interpreted as being a component which supplies the operational electrical connection to the drive motors, such a connection is made through the use of a variable frequency drive). However, Oehring does not explicitly disclose multiple electric dual inverters such that there are a plurality of electric dual inverters, each electric dual inverter mounted on one of the plurality of electric drive motors, each electric dual inverter having an inverter housing and each dual inverter electrically coupled to a separate one of the plurality of electric drive motors; and wherein each inverter housing is supported by the gearbox housing and externally mounted on the motor housing of a separate one of the plurality of electric drive motors ( “[0047] In some embodiments, the speed of the motors may be controlled by one or more variable frequency drives (VFD), which may accelerate or decelerate the pump rotational speeds using an S curve.  The pump operator may select the various pump speeds.” Oehring contemplates the use of more than one VFD to control the motors; however, Oehring does not explicitly disclose that there is one VFD or inverter mounted to each of the plurality of drives).
Hinderliter teaches an arrangement of a fracking system (As shown in at least Figure 1), similar to that utilized by Oehring, which utilizes plural inverters (110) coupled to plural motors (115) (At least [0015], “the hydraulic fracturing system can further include a plurality of variable-frequency drives (VFD), and each VFD can be connected to at least one of the first motor or the one or more second motors to control the speed of the first motor or the one or more second motors;” and [0022], “the system can further include a first motor electrically coupled to the electric pump to operate the electric pump”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the multiple inverter driving multiple motor arrangement to the apparatus of Oehring with the predicted results that such an arrangement will allow for individual control and operation of each of the motors of Oehring through their respective individual inverters. It is further noted that Oehring 
Once combined, Oehring in view of Hinderliter, as evidenced by Mitsubishi, teaches a plurality of electric dual inverters, each electric dual inverter electrically coupled to a separate one of the plurality of electric drive motors. Hinderliter suggests colocation of the electric motors and inverters in at least [0047]; however, Hinderliter is silent as to the physical arrangement with or to each of the plurality of electric motors.
Mitsubishi further teaches an arrangement (Figure 1 as shown on Page 1) of an electric motor (As annotated in Figure 1 as shown on Page 1) having a motor housing (The general housing shown on the right side of the figure as annotated, the motor hosing is shown with apparent brass coolant couplings) and powered by at least one electric dual inverter (“Mitsubishi Electric Develops EV Motor System with Built-in Silicon Carbide Inverter,” NPL title as shown on Page 1) with the electric dual inverter mounted on the electric drive motor (Figure 1 as shown on Page 1), the electric dual inverter having an inverter housing (Figure 1 as shown on Page 1); and wherein each inverter housing is externally mounted on the motor housing (Figure 1 as shown on Page 1; The inverter housing and the motor housing are shown as separate elements as indicated 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have arranged the inverters of Oehring in view of Hinderliter, as evidenced by Mitsubishi, with the inverter on the motor housing as taught by Mitsubishi such that each of the respective inverters are mounted on, and external to, each of the respective motor housing as such an arrangement will result in decrease of the size and weight of the motor system (Mitsubishi, Page 1, Paragraph 3).  
Once combined, Oehring in view of Hinderliter, as evidenced by Mitsubishi, teaches wherein each inverter housing is supported by the gearbox housing (Oehring teaches that each motor and motor housing are supported by the gearbox housing as shown in at least Figures 3 and A. Once combined with the motor/inverter arrangement as taught by Hinderliter, as evidenced by Mitsubishi, each motor of Oehring would include an attached inverter as indicated in the annotated Figure 1 as shown on Page 1 of Mitsubishi. As each motor is supported by the gearbox, and the inverter housing is supported by the motor housing, it holds that the inverter housing of the combined apparatus would be supported by the gearbox) and externally mounted on the motor housing of a separate one of the plurality of electric drive motors (As previously discussed, each motor of Oehring as combined with Hinderliter, as evidenced by Mitsubishi, includes an individually attached inverter externally mounted on each motor housing as indicated in the annotated Figure 1 as shown on Page 1 of Mitsubishi. Each motor of Oehring, such as shown in Figure A, is replaced by a motor/inverter assembly as shown by Mitsubishi).


    PNG
    media_image1.png
    660
    1613
    media_image1.png
    Greyscale

Figure A: Features of Oehring

Regarding Claim 2: Oehring in view of Hinderliter, and Mitsubishi, discloses the hydraulic fracturing pump system of claim 1; Oehring further discloses wherein each electric drive motor (230) is coupled to the planetary gearset (As shown in Figure 2). 
Regarding Claim 3: Oehring in view of Hinderliter, and Mitsubishi, teaches the hydraulic fracturing pump system of claim 1; Oehring further discloses wherein the pump crankshaft extends along a pump crankshaft axis (As shown in Figures 1 – 3, the pump crankshaft is shown extending along an axis which coincides with the crankshaft); wherein the plurality of electric drive motors comprises at least three electric drive motors coupled to the pump crankshaft (At least three motors are shown in each of Figures 1 – 3), each of the at least three electric drive motor having a separate output axis along which a drive motor output shaft extends (Each of the motors of Figures 1 and 2 are shown with a motor output shaft extending along an output axis extending from the center of the motor, each motor output shaft is interpreted as , each of the at least three electric drive motors positioned about the pump crankshaft axis so that each drive motor output shaft of the at least three electric drive motors is spaced apart from the pump crankshaft axis and the other drive motor output shafts (Each embodiment shown in Figures 1 – 3 details the arrangement of the motors such that their output shafts are spaces apart from the pump crankshaft); Once combined, Oehring in view of Hinderliter and Mitsubishi further teaches wherein the plurality of electric dual inverters comprises at least three electric dual inverters, each of the at least three electric dual inverters electrically coupled to separate one of the at least three electric drive motors, each dual inverter housing of the at least three electric dual inverters mounted on the motor housing of a separate one of the at least three electric drive motors so that each of said at least three electric dual inverters is substantially positioned along the output axis of the electric drive motor on which said electric dual inverter is mounted  (As discussed in the aforesaid rejection of claim 1, each electric drive motor is disclosed as comprising a separate output shaft and once combined, each electric drive motor is taught as being electrically coupled to an independent electric dual inverter such that there are at least three electric dual inverters so coupled, as each motor is electrically coupled to a separate inverter each inverter will also be coupled separately to the external housing of each motor; The motor/inverter arrangement of Mitsubishi is shown with the inverter arranged along the motor along the output axis of the motor as the invert is shown extending in a substantially similar direction (i.e. left to right in Figure 1; “cylinder-shaped inverter matches the diameter of the motor, 
Regarding Claim 4: Oehring in view of Hinderliter, and Mitsubishi, teaches the hydraulic fracturing pump system of claim 2; Oehring further discloses wherein the pump crankshaft extends along a pump crankshaft axis (As shown in Figures 1 – 3, the pump crankshaft is shown extending along an axis which coincides with the crankshaft); wherein the plurality of electric drive motors comprises at least five electric drive motors coupled to the pump crankshaft (At least three motors are shown in each of Figures 1 and 2), each of the at least five electric drive motor having a separate output axis along which a drive motor output shaft extends (Each of the motors of Figures 1 and 2 are shown with a motor output shaft extending along an output axis extending from the center of the motor, each motor output shaft is interpreted as comprising an output axis, the output shafts of the motors in Figure 3 are not explicitly shown while their presence is disclosed through at least [0051]), each of the at least five electric  drive motors positioned about the pump crankshaft axis so that each drive motor output shaft of the at least five electric motors is spaced apart from the pump crankshaft axis and the other drive motor output shafts (Each embodiment shown in Figures and 2 details the arrangement of the motors such that their output shafts are spaces apart from the pump crankshaft)  Once combined, Oehring in view of Hinderliter, and Mitsubishi, further teaches wherein the plurality of electric dual inverters comprises at least five electric dual inverters, each of the at least five electric dual inverters electrically coupled to separate one of the at least five electric drive motors, each dual inverter housing of the at least five electric dual inverters mounted on the motor housing of a separate one of the at least five electric drive motors so that each of said at least five electric dual inverters is substantially positioned along the output axis of the electric drive motor on which said electric dual inverter is mounted  (As discussed in the aforesaid rejection of claim 1, each electric drive motor is disclosed as comprising a separate output shaft and once combined, each electric drive motor is taught as being electrically coupled to an independent electric dual inverter such that there are at least three electric dual inverters so coupled, as each motor is electrically coupled to a separate inverter each inverter will also be coupled separately to the external housing of each motor; The motor/inverter arrangement of Mitsubishi is shown with the inverter arranged along the motor along the output axis of the motor as the invert is shown extending in a substantially similar direction (i.e. left to right in Figure 1; “cylinder-shaped inverter matches the diameter of the motor, enabling them to be connected coaxially within a chassis,” Mitsubishi, Page 2, Key Development 1, Bullet 2) such that once combined, a broadest reasonable interpretation of the term “substantially” indicates that the inverters of the combination will be arranged along the output axis of each drive motor).
Regarding Claim 5: Oehring in view of Hinderliter, and Mitsubishi, teaches the hydraulic fracturing pump system of claim 4; Oehring further discloses wherein each electric drive motor of the at least five electric drive motors is symmetrically spaced about the pump crankshaft axis (As shown in Figures 1 and 2, the spacing of the drive motors is symmetric about the respective crankshafts, 105 and 205); once  that each electric dual inverter of the at least five dual inverters is mounted on a separate one of the at least five electric drive motors so as to be spaced apart from the other electric dual inverters (As each electric dual inverter of the combined apparatus is mounted on a separate one of the at least five electric drive motors, as shown in claim 4, each electric dual inverter is broadly interepted as being spaced apart from each of the other electric dual inverters).   
Regarding Claim 6: Oehring in view of Hinderliter, and Mitsubishi, discloses the hydraulic fracturing pump system of claim 1; Oehring further discloses wherein each electric drive motor of the plurality of electric drive motors has a separate output axis along which its drive motor output shaft extends (Each of the motors of Figures 1 and 2 are shown with a motor output shaft extending along an output axis extending from the center of the motor, each motor output shaft is interpreted as comprising an output axis, the output shafts of the motors in Figure 3 are not explicitly shown while their presence is disclosed through at least [0051]); and wherein each electric dual inverter of the plurality of electric dual inverters is mounted on the motor housing of the separate one of the plurality of electric drive motors so that each of said plurality of electric dual inverters is substantially positioned along the output axis of the electric drive motor on which said electric dual inverter is mounted (As discussed in the aforesaid rejection of claim 1, each electric drive motor is disclosed as comprising a separate output shaft and once combined, each electric drive motor is taught as being electrically coupled to an independent electric dual inverter such that there are at least three electric dual inverters so coupled, as each motor is electrically coupled to a separate 
Regarding Claim 7: Oehring in view of Hinderliter, and Mitsubishi, discloses the hydraulic fracturing pump system of claim 6; once combined, Mitsubishi further teaches wherein each electric dual inverter of the plurality of electric dual inverters is electrically coupled to the electric drive motor on which said electric dual inverter is mounted (As shown in at least Figure 1; Mitsubishi teaches combining the inverter with the motor such that each motor of the combination would comprise its own inverter).  
Regarding Claim 8: Oehring discloses a hydraulic fracturing pump system comprising (Figures 1 – 3; [0002], “This disclosure relates generally to drive systems for reciprocating plunger-style pumps used in hydraulic fracturing operations, and more particularly to multi-plunger hydraulic fracturing pumps and associated drive systems.”): a hydraulic fracturing pump (300, 350) having a pump crankshaft (105, 205) extending along a pump crankshaft axis (The centerlines of each crankshaft 105 and 205, and the centerline 360) and a pump crankcase (355) having a first crankcase end and a second crankcase end (As shown in Figures 3 and A) with the pump crankshaft extending between the first and second crankcase ends along the crankshaft axis (355) ([0051], “A crankshaft centerline 360 may bisect the multi-plunger pump 300 between the multi-plunger fluid end 350 and the pump power end 355. Two electric motors 330 may be positioned on opposing sides of the multi-plunger pump 300, across the crankshaft centerline 360. The four total electric motors 330 may drive the crankshaft associated with the nine plungers, as described above with respect to FIGS. 1 and 2.”), the pump crankshaft having a first crankshaft end and a second crankshaft end (As shown in Figure 3; a left and right end are shown); a planetary gearset (135, 125, 115, 120, 110 as shown in Figure 1; 245, 235, 240 as shown in Figure 2) having an input shaft (135, 245) and an output shaft, the output shaft (110, 240) coupled to the pump crankshaft ([0043], “The final drive gear 110 may have internal gear teeth positioned to catch the external gear teeth of the three planetary gears 120, which may cause rotation of the pump crankshaft 105.); a gearbox housing enclosing the planetary gearset (As shown in Figure A; Two gearbox assembly embodiments are disclosed by Figures 1 and 2, these gearbox embodiments are located at the ends of the crankcase such that the motors provide power to the crankshaft at each end as depicted in at least Figure 3 and disclosed in at least [0051]); a plurality of electric drive motors (130, 230, 330), each electric drive motor having a separate drive motor output shaft (As shown in at least Figures 1 and 2, each electric drive motor 130 is shown with an output shaft coupled through at least gearing 135 to the pump crankshaft 105; The exploded view shows each motors output shaft and indicates how said shaft is mechanically coupled with each pinion gear 135) coupled to the input shaft of the planetary gearset (As shown in Figures 1 and 2) and each electric drive motor having a motor housing mounted on the gearbox housing (As shown in Figures 3 and A;  electric dual inverter electrically coupled to the electric drive motors ([0016] – [0017], “In an embodiment, the system can include a variable frequency drive (VFD) connected to the plurality of motors to control the speed of the plurality of motors.  The VFD can be positioned to accelerate or decelerate pump rotational speeds associated with each of the plurality of hydraulic pumps, according to an embodiment. In an embodiment, the VFD can include a plurality of VFDs and the plurality of VFDs can be configured to share a load required to power the plurality of hydraulic pumps.”; A broadest reasonable interpretation of the limitation dual inverter has been applied such that the dual inverter is interpreted as being a component which supplies the operational electrical connection to the drive motors, such a connection is made through the use of a variable frequency drive). However, Oehring does not explicitly disclose multiple electric dual inverters such that there are a plurality of electric dual inverters supported by the gearbox housing, each electric dual inverter mounted on one of the plurality of electric drive motors, each electric dual inverter having an inverter housing attached externally to the motor housing of a separate one of the plurality of electric drive motors, and each dual electric inverter electrically coupled to a separate one of the plurality of electric drive motors ( “[0047] In some embodiments, the speed of the motors may be controlled by one or more variable frequency drives (VFD), which may accelerate or decelerate the pump rotational speeds using an S curve.  The pump operator may select the various pump speeds.” Oehring contemplates the use of more than one VFD to control the 
Hinderliter teaches an arrangement of a fracking system (As shown in at least Figure 1), similar to that utilized by Oehring, which utilizes plural inverters (110) coupled to plural motors (115) (At least [0015], “the hydraulic fracturing system can further include a plurality of variable-frequency drives (VFD), and each VFD can be connected to at least one of the first motor or the one or more second motors to control the speed of the first motor or the one or more second motors;” and [0022], “the system can further include a first motor electrically coupled to the electric pump to operate the electric pump”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the multiple inverter driving multiple motor arrangement to the apparatus of Oehring with the predicted results that such an arrangement will allow for individual control and operation of each of the motors of Oehring through their respective individual inverters. It is further noted that Oehring suggests that such an arrangement is contemplated for use with the plural motors while not explicitly stating that each motor is independently controlled (Oehring, [0047]). The use of individual inverters powering individual motors is further evidenced by Mitsubishi which teaches that the use of an individual inverter electrically coupled to an individual motor allows for downsizing of the overall motor/inverter system as the inverter can be connected coaxially with the motor (Mitsubishi, Page 2, Key Development 1, Bullet Two).
Once combined, Oehring in view of Hinderliter, as evidenced by Mitsubishi, teaches a plurality of electric dual inverters, each electric dual inverter electrically coupled to a separate one of the plurality of electric drive motors. Hinderliter 
Mitsubishi further teaches an arrangement (Figure 1 as shown on Page 1) of an electric motor (As annotated in Figure 1 as shown on Page 1) having a motor housing (The general housing shown on the right side of the figure as annotated, the motor hosing is shown with apparent brass coolant couplings) and powered by at least one electric dual inverter (“Mitsubishi Electric Develops EV Motor System with Built-in Silicon Carbide Inverter,” NPL title as shown on Page 1) with the electric dual inverter mounted on the electric drive motor (Figure 1 as shown on Page 1), the electric dual inverter having an inverter housing (Figure 1 as shown on Page 1); and wherein each inverter housing is externally mounted on a motor housing (Figure 1 as shown on Page 1; The inverter housing and the motor housing are shown as separate elements as indicated by at least the portion line separating each of the inverter and motor housing as indicated in the annotated Figure 1 as shown on Page 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have arranged the inverters of Oehring in view of Hinderliter, as evidenced by Mitsubishi, with the inverter on motor housing as taught by Mitsubishi such that each of the respective inverters are mounted on, and external to, each of the respective motor housing as such an arrangement will result in decrease of the size and weight of the motor system (Mitsubishi, Page 1, Paragraph 3).  
Once combined, Oehring in view of Hinderliter, as evidenced by Mitsubishi, teaches a plurality of electric dual inverters supported by the gearbox housing .
Regarding Claim 9: Oehring in view of Hinderliter, and Mitsubishi, teaches the hydraulic fracturing pump system of claim 8; Oehring further teaches comprising: a gearbox housing attached to each crankcase end of the pump crankcase (As shown in Figure A; Two gearbox assembly embodiments are disclosed by Figures 1 and 2, these gearbox embodiments are located at the ends of the crankcase such that the motors provide power to the crankshaft at each end as depicted in at least Figure 3 and disclosed in at least [0051]; The gearbox assemblies are shown shrouded by a gearbox housing shown as located between the motors 330 and the crankcase 355), with a portion of the plurality of electric drive motors mounted on each gearbox (As shown in Figures 3 and A).
Regarding Claim 10: Oehring in view of Hinderliter, and Mitsubishi, teaches the hydraulic fracturing pump system of claim 8; Oehring further teaches wherein the plurality of electric drive motors comprises at least three electric drive motors (Figures 1 and 2) coupled to the pump crankshaft at each crankcase end of the crankcase (Each of the motor arrangements of Figure 1 and 2 are capable of use with the crankcase arrangement disclosed in Figure 3; [0051]), each one of the last least three electric drive motors having a drive motor output shaft and an output axis along which said drive motor output shaft extends (Each of the motors of Figures 1 and 2 are shown with a motor output shaft extending along an output axis extending from the center of the motor, each motor output shaft is interpreted as comprising an output axis, the output shafts of the motors in Figure 3 are not explicitly shown while their presence is disclosed through at least [0051]), the at least three electric drive motors at each crankcase end symmetrically positioned about the pump crankshaft axis so that drive motor output shaft of each of the at least three electric drive motors at the first crankcase end is spaced apart from the from the pump crankshaft axis and from the other drive motor output shafts at the first crankcase end (As shown in Figures 1 and 2, the spacing of the drive motors is symmetric about the  respective crankshafts, 105 and 205) and each of the at least three electric motors at the second crankcase end is spaced apart from the pump crankshaft axis and from the other drive motor output shafts at the second crankcase end (Oehring discloses in at least [0044] that the arrangement as discussed previously with respect to the first crankcase end may also be employed by the second crankcase end such that the second crankcase end will mirror the first crankcase end); Oehring teaches a plurality of variable frequency drives connected to the electric motors ([0016] – [0019]) such that the plurality of variable frequency drives are disclosed as being connected to at least one electric motor which has been interpreted as an electric drive motor and Oering in view of Hinderliter teaches each one of the electric dual inverters electrically coupled to a separate one of the at least three electric drive motors and electrically independent of the other electric dual inverters as detailed in the aforesaid rejection of claim 8; once combined, Oering in wherein the plurality of electric dual inverters comprises at least three electric dual inverters at each crankcase end of the crankcase (As discussed in the aforesaid rejection of claims 1 and 8, each electric drive motor is disclosed as comprising a separate output shaft and once combined, each electric drive motor is taught as being electrically coupled to an independent electric dual inverter such that there are at least three electric dual inverters so coupled, as each motor is electrically coupled to a separate inverter each inverter will also be coupled separately to the external housing of each motor), each dual inverter housing of the plurality of electric dual inverters mounted on the motor housing of one of the plurality of electric drive motors so that each of said electric dual inverters is substantially positioned along the output axis of the electric drive motor on which said electric dual inverter is mounted (As discussed in the aforesaid rejection of claim 1, each electric drive motor is disclosed as comprising a separate output shaft and once combined, each electric drive motor is taught as being electrically coupled to an independent electric dual inverter such that there are at least three electric dual inverters so coupled, as each motor is electrically coupled to a separate inverter each inverter will also be coupled separately to the external housing of each motor; The motor/inverter arrangement of Mitsubishi is shown with the inverter arranged along the motor along the output axis of the motor as the invert is shown extending in a substantially similar direction (i.e. left to right in Figure 1; “cylinder-shaped inverter matches the diameter of the motor, enabling them to be connected coaxially within a chassis,” Mitsubishi, Page 2, Key Development 1, Bullet 2) such that once combined, a broadest reasonable interpretation 
Regarding Claim 11: Oehring in view of Hinderliter, and Mitsubishi, teaches the hydraulic fracturing pump system of claim 8; once combined, Mitsubishi further teaches wherein each of the plurality of electric dual inverters is electrically coupled to the electric drive motor on which said electric dual inverter is mounted (As shown in at least Figure 1; Mitsubishi teaches combining the inverter with the motor such that each motor of the combination would comprise its own inverter).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0249754, (“Oehring”), in view of US 2019/0010793, (“Hinderliter”), US 2019/0131851, Mitsubishi (NPL 2012.03.08), and US 2007/0024224, (“McDonald”).
Regarding Claim 12: Oehring in view of Hinderliter, and Mitsubishi, teaches the hydraulic fracturing pump system of claim 8; Oehring a dual inverter as discussed in the aforesaid rejection of claim 8; however, Oehring does not explicitly disclose the functioning of the dual inverter with details including wherein each electric dual inverter has a first alternating current input, a first direct current voltage output of a first magnitude, a first direct current voltage input of the first magnitude and an alternating current output; additionally, Oehring discloses that the dual inverter is electrically coupled to the electric drive motor as discussed in the aforesaid rejection of claim 8; however, as Oehring does not explicitly discuss the details of the functioning of the dual inverter it also fails to discuss the electrical connection such that the alternating current output of each electric dual inverter is electrically coupled to an electrical input of its electric drive motor.
McDonald teaches the operation of a dual inverter (Figure 1) electrically coupled to a motor (10, 14) wherein the dual inverter has a first alternating current input (12), a direct current voltage output of a first magnitude (The output of the AC/DC converter 26), a first direct current voltage input of the first magnitude (The input to the DC/VFD 28) and an alternating current output (The output from the DC/VFD 28 which is used to power the motor 10, 14; [0024], “As is known in the art, an inverter in such power arrangements is used to transfer energy from a DC source (such as the output of converter 26) to an AC load of arbitrary frequency and phase.  Inasmuch as phase/frequency inverter 28 is capable of modifying either the phase or frequency of a DC signal and form a three-phase output signal, the torque of the output signal applied to induction motor 10 can be adjusted as well.”) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement of Oehring in view of Hinderliter, and Mitsubishi, to utilize the dual inverter arrangement of McDonald with the predicted results that such an arrangement utilizing an AC input and converting it to a VFD output will allow the dual inverter to control the motor by modulating operating torque (McDonald, [0024]).
Once combined, Oehring in view of McDonald teaches the alternating current output of the dual inverter is electrically coupled to the electrical input of a drive motor.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0249754, (“Oehring”), in view of US 2019/0010793, (“Hinderliter”), Mitsubishi (NPL 2012.03.08), US 2007/0024224, (“McDonald”), US 2015/0132163, (“Wright”), and US 2005/0134239, (“Harris”).
Regarding Claim 13: Oehring in view of Hinderliter, Mitsubishi, and McDonald, teaches the hydraulic fracturing pump system of claim 12; however, Oehring in view of Hinderliter, Mitsubishi, and McDonald, does not explicitly teach comprising: an electric converter and an auxiliary electric device of a direct current voltage of a second magnitude less than the first magnitude electrically coupled to the electric converter, wherein a plurality of first direct current voltage outputs of the plurality of electric dual inverters is coupled to the electric converter and wherein the auxiliary electric device is a pump or a cooling fan.
Wright teaches a system which utilizes electrical components in conjunction with at least one electric motor further utilizing both electric inverters and electric converters (Figure 1) further comprising: an electric converter (142) an auxiliary electric device (130) of a direct current voltage of a second magnitude less than the first magnitude (As shown in Figure 1; The pump 130 is electrically coupled to the DC-DC converter through low voltage wiring such that the magnitude is interpreted as being less than the first magnitude, which is shown via the high voltage wiring feeding the motor 112; [0046], “A DC-DC converter system 140, which includes one or more DC-DC converter modules 142, converts the high voltage power supplied by the energy storage system 134 to a lower voltage”) electrically coupled to the electric converter (The coolant pump 142 is electrically coupled to the DC/DC converter 142), and wherein the low voltage auxiliary electric device is a pump (The electric device taught by Wright is a coolant pump 130; [0044], “A circulating or coolant pump 130 circulates the antifreeze to the main radiator 126.”) or a cooling fan.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Oehring in view of McDonald to include the electric converter and electric device of Wright with the predicted results that the electric device of Wright would be capable of acting as a cooling pump to provide cooling capacity to heat generating elements of Oehring in view of McDonald (e.g. motors and inverters).
Once combined, Oehring in view of Hinderliter, Mitsubishi, McDonald, and Wright, teaches the claimed device; however, they do not explicitly teach a plurality of first direct current voltage outputs of the plurality of electric dual inverters is coupled to the electric converter. Wright teaches an electrical connection between a single inverter (132) and a single converter (136). 
Harris teaches a system of multiple input redundant power connections (Figure 2) wherein a plurality of DC power sources (220, 225) are connected in a redundant manner to a piece of electrical equipment (205, 210, 215) such that the electrical equipment have redundant switchover capability ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Oehring in view of McDonald and Wright by connecting the electric converter, as taught by Wright, to a plurality of first direct current voltage outputs of the plurality of electric dual inverters of Oehring in view of Hinderliter, Mitsubishi, McDonald, and Wright, with the .
 
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0249754, (“Oehring”), in view of US 2019/0010793, (“Hinderliter”), Mitsubishi (NPL 2012.03.08), US 2007/0024224, (“McDonald”), US 2019/0225076, (“Takeno”), and US 2009/0256419, (“Anghel”).
Regarding Claim 14: Oehring in view of Hinderliter, Mitsubishi, and McDonald, teaches the hydraulic fracturing pump system of claim 12; however, Oehring in view of Hinderliter, Mitsubishi, and McDonald, fails to explicitly teach further comprising: an electric DC to AC inverter and an auxiliary electric device electrically coupled to the electric DC to AC  inverter and powered by the electric DC to AC inverter, wherein one or more of first direct current voltage outputs of the plurality of electric dual inverters is coupled to the electric DC to AC inverter. Oehring in view of McDonald discloses an apparatus utilizing an AC/DC converter (McDonald’s 26) which supplies power to a DC/VFD inverter (McDonald’s 28) which powers an electrical motor through the use of a variable frequency driver. 
Takeno teaches an arrangement in which an auxiliary electric device (32)  (a low voltage oil motor) is arranged to provide cooling oil to the electric motor ([0033], “The cooling oil acts as a cooling medium […] This circulation is driven by an oil pump 32 that 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Oehring in view of Hinderliter, Mitsubishi, and McDonald, to include the oil motor of Takeno with the predicted results that such an oil pump could be utilized to cool the electric drive motor of Oehring, and that such an oil motor could be powered through the use of another electric inverter electrically coupled to the high voltage output of the dual inverter, as taught by Oehring and McDonald with regard to parent claim 12 (the addition of an electric inverter to power the PWM controlled low voltage oil motor would be obvious since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
However, Oehring in view of Hinderliter, Mitsubishi, McDonald, and Takeno, does not explicitly teach an electric DC to AC inverter and an auxiliary electric device electrically coupled to the electric DC to AC  inverter and powered by the electric DC to AC inverter, wherein one or more of first direct current voltage outputs of the plurality of electric dual inverters is coupled to the electric DC to AC inverter. 
Anghel teaches an electrical power distribution system (Figure 1) providing power to an auxiliary device (145), an electric DC to AC inverter (115) and an auxiliary electric device (145) electrically coupled to the electric DC to AC  inverter (As shown  and powered by the electric DC to AC inverter, wherein one or more of first direct current voltage outputs (As shown in Figure 1; The electric output of the AC/DC converter 105 is shown powering the DC/AC inverter 115 through the connection made via the HVDC bus 110) of the plurality of electric dual inverters (105) is coupled to the electric DC to AC inverter (As shown in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Oehring in view of Hinderliter, Mitsubishi, McDonald, and Takeno, to include the DC/AC inverter of Anghel, powered by the AC/DC converter output, with the predicted results that such a AC output of the DC/AC inverter would be capable of powering the electric pump (Takeno, 32) as taught by Takeno with the predicted results that such an AC connection will allow for the use of a variable frequency drive, to increase controllability of the electric pump, as is well known in the art. It is noted that the claim is drawn to a system “wherein one or more of the first direct current voltage outputs of the plurality of electric dual inverters is coupled to the electric DC to AC inverter,” and not one in which “a plurality of first direct current voltage outputs of the plurality of electric dual inverters is coupled.”
Regarding Claim 19: Oehring in view of Hinderliter, and Mitsubishi, teaches the hydraulic fracturing pump system of claim 8; however, Oehring in view of Hinderliter, and Mitsubishi, do not explicitly teach wherein each electric dual inverter of the plurality of electric dual inverters has a first alternating current input, a first direct current voltage output of a first magnitude, an alternating current output; and wherein the alternating current output of each electric dual inverter is electrically coupled to an electrical input of the electric drive motor to which said electric dual inverter is mounted.
McDonald teaches the operation of a dual inverter (Figure 1) electrically coupled to a motor (10, 14) wherein the dual inverter has a first alternating current input (12), a first direct current voltage output of a first magnitude (The output of the AC/DC converter 26), an alternating current output (The output from the DC/VFD 28 which is used to power the motor 10, 14; [0024], “As is known in the art, an inverter in such power arrangements is used to transfer energy from a DC source (such as the output of converter 26) to an AC load of arbitrary frequency and phase.  Inasmuch as phase/frequency inverter 28 is capable of modifying either the phase or frequency of a DC signal and form a three-phase output signal, the torque of the output signal applied to induction motor 10 can be adjusted as well.”); and wherein the alternating current output of the electric dual inverter is electrically coupled to an electrical input the  electric drive motor (As shown in Figure 1; The AC output of the inverter is utilized to power the electric motor 10). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement of Oehring in view of Hinderliter, and Mitsubishi, to utilize the dual inverter arrangement of McDonald with the predicted results that such an arrangement utilizing an AC input and converting it to a VFD output will allow the dual inverter to control the motor by modulating operating torque (McDonald, [0024]).
Once combined, Oehring in view of Oehring in view of Hinderliter, Mitsubishi, and McDonald, teaches wherein each electric dual inverter of the plurality of electric dual inverters has a first alternating current input, a first direct current voltage output of a first magnitude, an alternating current output; and wherein the alternating current output of each electric dual inverter is electrically coupled to an electrical input of the electric drive motor to which said electric dual inverter is mounted; however, Oehring in view of Oehring in view of Oehring in view of Hinderliter, Mitsubishi, and McDonald, fail to explicitly teach an electric DC to AC inverter, an auxiliary electric device electrically coupled to the electric DC to AC inverter and powered by the electric DC to AC inverter,  wherein one or more of first direct current voltage outputs of the plurality of electric dual inverters is electrically coupled to the electric DC to AC inverter.
Takeno teaches an arrangement in which an auxiliary electric device (32)  (a low voltage oil motor) is arranged to provide cooling oil to the electric motor ([0033], “The cooling oil acts as a cooling medium […] This circulation is driven by an oil pump 32 that is an electric pump.”), the oil motor is powered by through pulse width modulation ([0033], “The output of the oil pump 32 is controlled through PWM control based on on-off switching of electric power.”). It is well known in the art that pulse width modulation is accomplished through the use of an electric inverter (also known as a variable frequency driver).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Oehring in view of Oehring in view of Hinderliter, Mitsubishi, and McDonald, to include the oil motor of Takeno with the predicted results that such an oil pump could be utilized to cool the electric drive motor of Oehring, and that such an oil motor could be powered through the 
Anghel teaches an electrical power distribution system (Figure 1) providing power to an auxiliary device (145), an electric DC to AC inverter (115) and an auxiliary electric device (145) electrically coupled to the electric DC to AC  inverter (As shown in Figure 1) and powered by the electric DC to AC inverter, wherein one or more of first direct current voltage outputs (As shown in Figure 1; The electric output of the AC/DC converter 105 is shown powering the DC/AC inverter 115 through the connection made via the HVDC bus 110) of the plurality of electric dual inverters (105) is coupled to the electric DC to AC inverter (As shown in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Oehring in view of Oehring in view of Hinderliter, Mitsubishi, and McDonald, to include the DC/AC inverter of Anghel, powered by the AC/DC converter output, with the predicted results that such a AC output of the DC/AC inverter would be capable of powering the electric pump (Takeno, 32) as taught by Takeno with the predicted results that such an AC connection will allow for the use of a variable frequency drive, to increase controllability of the electric pump, as is well known in the art. It is noted that the claim is drawn to a system “wherein one or more of the first direct current voltage outputs of the plurality of electric dual 
Once combined, Oehring in view of Oehring in view of Hinderliter, Mitsubishi, McDonald, Takeno, and Anghel, teaches an electric DC to AC inverter, an auxiliary electric device electrically coupled to the electric DC to AC inverter and powered by the electric DC to AC inverter,  wherein one or more of first direct current voltage outputs of the plurality of electric dual inverters is electrically coupled to the electric DC to AC inverter; Takeno further teaches  a first cooling system (32, 30a, 30b, 26, 40) having a first cooling fluid (The first cooling fluid is oil; [0033], “The oil cooler 26 is a heat exchanger in which the LLC and cooling oil exchange heat with each other.  The cooling oil is an example of the second cooling liquid, and the oil cooler 26 is an example of the second heat exchanger.”), wherein the first cooling system is fluidically coupled to each electric drive motor of the plurality of electric drive motors and wherein each electric drive motor of the plurality of electric drive motors has a cooling fluid inlet and a cooling fluid outlet (As shown in Figure 1); a second cooling system (28, 22a, 22b, 20, 26, 36) having a second cooling fluid (The second cooling fluid is long-life coolant; [0032], “A radiator 20 is provided behind the lower part of the condenser 18.  The radiator 20 is a heat exchanger that cools a long-life coolant (LLC) that is a type of coolant.  The LLC is an example of the first cooling liquid, and the radiator 20 is an example of the first heat exchanger.”), wherein the second cooling system is fluidically coupled to each electric dual inverter of the plurality of electric duel inverters (14) and wherein each electric dual inverter of the plurality of electric duel inverters has a cooling fluid inlet and a cooling fluid outlet (As shown ; a first fluid reservoir (The term reservoir has been provided with a broadest reasonable interpretation such the first fluid reservoir has been interpreted that it includes the structure which contains the volume of the first cooling fluid including at least the oil cooler 26 and the flow channel 30a) and a first fluid pump (32) fluidically coupled thereto (As shown in Figure 1), wherein the cooling fluid inlet of each electric drive motor of the plurality of electric drive motors is fluidically coupled to the first fluid pump and the cooling fluid outlet of each electric drive motor of the plurality of electric drive motors is fluidically coupled to the first fluid reservoir (As shown in Figure 1); a second fluid reservoir (The term reservoir has been provided with a broadest reasonable interpretation such the second fluid reservoir has been interpreted that it includes the structure which contains the volume of the second cooling fluid including at least the oil cooler 26, the flow channels 22a and 22b, and the radiator 20)  and a second fluid pump (28) fluidically coupled thereto (As shown in Figure 1), wherein the cooling fluid inlet of each electric dual inverter of the plurality of electric duel inverters is fluidically coupled to the second fluid pump and the cooling fluid outlet of each electric dual inverter of the plurality of electric duel inverters is fluidically coupled to the second fluid reservoir (As shown in Figure 1); however, Oehring in view of Oehring in view of Hinderliter, Mitsubishi, McDonald, Takeno, and Anghel, fail to explicitly teach a scavenger pump fluidically coupled between the cooling fluid outlet of each electric drive motor and the first fluid reservoir. The cooling system of Takeno teaches the oil pump (32) located such that it is fluidically coupled between the cooling fluid outlet of the motor and the first fluid reservoir (as shown in Figure 1).  It would have been obvious to one of ordinary skill in the art before the 
Once combined, Oehring in view of Hinderliter, Mitsubishi, McDonald, Takeno, and Anghel, fail to explicitly teach wherein at least one of the first fluid pump, the second fluid pump and the scavenger pump is electrically coupled to the electric DC to AC inverter and powered by the electric DC to AC inverter. Each of the first fluid pump, the second fluid pump, and the scavenger pump are interpreted as being an auxiliary electric device as taught by Takeno motor ([0033], “The cooling oil acts as a cooling medium […] This circulation is driven by an oil pump 32 that is an electric pump.”), the oil motor is powered by through pulse width modulation ([0033], “The output of the oil pump 32 is controlled through PWM control based on on-off switching of electric power.”). It is well known in the art that pulse width modulation is accomplished through the use of an electric inverter (also known as a variable frequency driver).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Oehring in view of Oehring in view of Hinderliter, Mitsubishi, McDonald, and Anghel, to include the oil motor of Takeno with the predicted results that such an oil pump could be utilized to cool the electric drive motor of Oehring, and that such an oil motor could be powered through the use of another electric inverter electrically coupled to the high voltage output of the dual 
However, Oehring in view of Oehring in view of Hinderliter, Mitsubishi, McDonald, Takeno, fail to explicitly teach an electric DC to AC inverter and an auxiliary electric device electrically coupled to the electric DC to AC inverter and powered by the electric DC to AC inverter, wherein one or more of first direct current voltage outputs of the plurality of electric dual inverters is coupled to the electric DC to AC inverter. 
Anghel teaches an electrical power distribution system (Figure 1) providing power to an auxiliary device (145), an electric DC to AC inverter (115) and an auxiliary electric device (145) electrically coupled to the electric DC to AC  inverter (As shown in Figure 1) and powered by the electric DC to AC inverter, wherein one or more of first direct current voltage outputs (As shown in Figure 1; The electric output of the AC/DC converter 105 is shown powering the DC/AC inverter 115 through the connection made via the HVDC bus 110) of the plurality of electric dual inverters (105) is coupled to the electric DC to AC inverter (As shown in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Oehring in view of Oehring in view of Hinderliter, Mitsubishi, McDonald, and Takeno, to include the DC/AC inverter of Anghel, powered by the AC/DC converter output, with the predicted results that such a AC output of the DC/AC inverter would be capable of powering the electric one or more of the first direct current voltage outputs of the plurality of electric dual inverters is coupled to the electric DC to AC inverter,” and not one in which “a plurality of first direct current voltage outputs of the plurality of electric dual inverters is coupled.”

Claims 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0249754, (“Oehring”), in view of US 2019/0010793, (“Hinderliter”), Mitsubishi (NPL 2012.03.08), and US 2019/0225076, (“Takeno”).
Regarding Claim 15: Oehring in view of Hinderliter, and Mitsubishi, teaches the hydraulic fracturing pump system of claim 8; however, Oehring in view of Hinderliter, and Mitsubishi, is silent as to a cooling system such that Oehring fails to explicitly teach comprising: a first cooling system having a first cooling fluid and a second cooling system having a second cooling fluid.
Takeno teaches an arrangement having an electric motor (16) and an inverter (14) ([0029], “The PCU 14 is equipped with a charger, a booster, and an inverter.”) and further comprising: a first cooling system (32, 30a, 30b, 26, 40) having a first cooling fluid (The first cooling fluid is oil; [0033], “The oil cooler 26 is a heat exchanger in which the LLC and cooling oil exchange heat with each other.  The cooling oil is an example of the second cooling liquid, and the oil cooler 26 is an example of the second heat exchanger.”) and a second cooling system (28, 22a, 22b, 20, 26, 36) having a second cooling fluid 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Oehring to include the first and second cooling systems of Takeno with the predicted results that the first cooling system will be capable of cooling and lubricating the electric drive motor and the second cooling system will be capable of cooling the dual inverter.
Regarding Claim 16: Oehring in view of Hinderliter, Mitsubishi, and Takeno, teaches the hydraulic fracturing pump system of claim 15; Takeno further teaches wherein the first cooling fluid is oil and the second cooling fluid is a glycol and water mixture (As discussed in the aforesaid rejection of claim 15; The second cooling fluid is disclosed as being a long life coolant; it is well known in the automotive art (of which Takeno is a part) that a long life coolant may contain a mixture of glycol and water).
Regarding Claim 17: Oehring in view of Hinderliter, Mitsubishi, and Takeno, teaches the hydraulic fracturing pump system of claim 15; Oehring in view of Takeno teaches further teaches wherein the first cooling system is fluidically coupled to each of the plurality of electric drive motors (As discussed in the aforesaid rejection of claim 15) and the second cooling system is fluidically coupled to each of the plurality of electric dual inverter (As discussed in the aforesaid rejection of claim 15); Takeno further teaches wherein each electric drive motor of the plurality of electric drive motors has a cooling fluid inlet and a cooling fluid outlet (As shown in Figure and wherein each electric dual inverter of the plurality of electric dual inverters has a cooling fluid inlet and a cooling fluid outlet (As shown in Figure 1; As is well known in the art, the second cooling system has a cooling inlet and a cooling outlet which are fluidly connected to the inverter 14 as shown through the cooling channels 22a and 22b, respectively).
Regarding Claim 18: Oehring in view of Hinderliter, Mitsubishi, and Takeno, teaches the hydraulic fracturing pump system of claim 17; Takeno further teaches comprising: a first fluid reservoir (The term reservoir has been provided with a broadest reasonable interpretation such the first fluid reservoir has been interpreted that it includes the structure which contains the volume of the first cooling fluid including at least the oil cooler 26 and the flow channel 30a) and a first fluid pump (32) fluidically coupled thereto (As shown in Figure 1), wherein the cooling fluid inlet of each electric drive motor of the plurality of electric drive motors is fluidically coupled to the first fluid pump and the cooling fluid outlet of each electric drive motor of the plurality of electric drive motoes is fluidically coupled to the first fluid reservoir (As shown in Figure 1); and a second fluid reservoir (The term reservoir has been provided with a broadest reasonable interpretation such the second fluid reservoir has been interpreted that it includes the structure which contains the volume of the second cooling fluid including at least the oil cooler 26, the flow channels 22a and 22b, and the radiator 20) and a second fluid pump (28) fluidically coupled thereto (As shown in Figure 1), wherein the cooling fluid inlet of each electric dual inverter of the plurality of electric dual inverters is fluidically coupled to the second fluid pump and the cooling fluid outlet of each electric dual inverter of the plurality of electric dual inverters is fluidically coupled to the second fluid reservoir (As shown in Figure 1).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0249754, (“Oehring”), in view of US 2019/0010793, (“Hinderliter”), Mitsubishi (NPL 2012.03.08), US 2007/0024224, (“McDonald”), US 2019/0225076, (“Takeno”), US 2009/0256419, (“Anghel”), and US 2005/0134239, (“Harris”),.
Regarding Claim 20: Oehring in view of Hinderliter, Mitsubishi, McDonald, Takeno, teaches the hydraulic fracturing pump system of claim 19; Oehring in view of Hinderliter, Mitsubishi, McDonald, Takeno, and Anghel, fail to explicitly teach further comprising a plurality of scavenger pumps, each scavenger pump separately fluidically coupled to a separate one of the electric drive motors of the plurality of electric drive motors, and wherein the electric DC to AC inverter is electrically coupled to the plurality of electric dual inverters and powers each of the first fluid pump, the second fluid pump and the plurality of scavenger pumps. However, as the combined apparatus has a plurality of separate electric drive motors, it would have been obvious to one of ordinary skill in the art to include a plurality of scavenger pumps, each scavenger pump separately fluidically coupled to a separate electric drive motor with the predicted results that such an arrangement would be capable of providing the cooling needs of each separate electric drive motor, and would further be obvious as the addition of a plurality of scavenger pumps would be obvious since it has been held that mere duplication of the essential working parts of a device involves only routine skill an electric DC to AC inverter electrically coupled to an electric dual inverter to power each of the first fluid pump, the second fluid pump and the plurality of scavenger pumps; however, Anghel does not explicitly teach wherein an electric DC to AC inverter electrically coupled to the plurality of electric dual inverters, Anghel teaches a electric DC to AC inverter electrically coupled to a single one of the plurality of electric dual inverters. 
Harris teaches a system of multiple input redundant power connections (Figure 2) wherein a plurality of DC power sources (220, 225) are connected in a redundant manner to a piece of electrical equipment (205, 210, 215) such that the electrical equipment have redundant switchover capability ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Hinderliter, Mitsubishi, McDonald, Takeno, and Anghel, by connecting the electric converter, as taught by Wright, to a plurality of first direct current voltage outputs of the plurality of electric dual inverters of Oehring in view of Hinderliter, Mitsubishi, McDonald, Takeno, and Anghel, with the predicted results that such a plurality of connections will provide switchover capability should one power source fail (Harris, [0005]). It is further noted that the addition of a plurality of electrical connections would be obvious since it has been held that mere duplication of the essential working parts, an electriclal input, of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Applicant's arguments filed 2021.09.22 have been fully considered but they are not persuasive. Applicant argues on pages 12 – 16 of their remarks that the aforesaid combination fails to teach “wherein each inverter housing is supported by the gearbox housing.” Examiner does not agree with this assertion. Applicant’s originally filed specification provides broad support for the subject limitation in at least Figures 5a, 5b, [0020] (“electric motors are coupled to a gearbox”), [0025] (“the term "coupled" may include both direct attachment as well as meshed with a gear via one or more other gears”), [0026] (“dual inverter 112 may be mounted directly to its corresponding electric motor 111 in order to minimize the footprint”), and [0043] (“The drive motor support housing is a gearbox”). Examiner notes that the originally filed disclosure does not explicitly recite the subject claim language, rather, the disclosure appears to indicate that the electric motors are coupled to the gearbox (i.e. supported by the gearbox) and that the inverters are mounted to the motors (i.e. supported by the motors) such that as the motors are supported by the gearbox, and therefore the inverters supported by the motors must also be supported by the gearbox. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues on pages 13 and 14 of their remarks that Oehring and Hinderliter fail to explicitly teach the claimed arrangement; however, Examiner notes that the aforesaid 
Applicant argues on pages 13 and 14 of their remarks that “[e]ven if Mitsubishi does describe an inverter mounted adjacent a motor,” that the proposed combination still fails to teach wherein each inverter housing is supported by the gearbox housing and externally mounted on the motor housing of a separate one of the plurality of electric drive motors. As described in the aforesaid rejections of claims 1 and 8, the recited combination teaches the subject limitation in the same manner as disclosed in Applicant’s originally filed specification such that the each motor of Oehring as combined with Hinderliter, as evidenced by Mitsubishi, includes an individually attached inverter externally mounted on each motor housing as indicated in the annotated Figure 1 as shown on Page 1 of Mitsubishi and that as the motor of Oehring is supported by the gearbox that the inverter, mounted to the motor, would thus also be supported by the gearbox.
In response to applicant's argument, on pages 15 and 16 of their remarks, that Mitsubishi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Mitsubishi teaches and arrangement of an electric motor and a driving inverter, one of ordinary skill in the art seeking to improve the motor arrangement of Oehring would look to other areas utilizing electric motors and electric motor/inverter combinations and thus Mitsubishi is reasonably pertinent to the field of endeavor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746